EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Cameron Beddard (Reg. 46,545) on 04/27/2022. 
Claims 1, 6, have been amended.
Please amend the claims as follows:
1.	(Currently Amended)  A connection device, comprising:
a non-transitory computer-readable storage medium which stores type priority level information for specifying a priority level assigned in advance for each type of a process, usable communication system information that specifies a communication system that is usable for each process, and sharing propriety information that specifies whether or not the usable communication system is sharable among a plurality of processes during a same period of time; and
a processor programmed to execute instructions stored in the non-transitory computer-readable storage medium, the instructions causing the processor to:
communicate to and from another device with use of a plurality of communication systems that are different from one another; 
use the usable communication system information to identify the communication system that is usable by a process to be started to be executed; and
determine whether the identified communication system is not sharable and a process in execution that is different from the process to be started to be executed already uses the identified communication system;
determine, as a first determination, whether a type of the process in execution is a predetermined type and the priority level of the process in execution is equal to or lower than the priority level of the process to be started to be executed;
in response to determining that the first determination is positive, output a request for a response from a user of the connection device indicating whether a communication path of the process in execution can be disconnected, and determine, as a second determination, whether to activate the process to be started to be executed based on the response from the user; and
in response to determining that the second determination is positive, activate the process to be started to be executed and release the communication path to be used by the process to be started to be executed;
wherein, when there is a change in a configuration in the another device, the processor acquires information to specify the communication system, which is compatible with the another device after the change of the communication system, from a predetermined server device and updates the usable communication system information.  


6.	(Currently Amended)  A connection method for assisting connection for communication to and from another device with use of a computer that includes a non-transitory computer-readable storage medium which stores type priority level information for specifying a priority level assigned in advance for each type of a process, usable communication system information for specifying a usable communication system for each process, and sharing propriety information for specifying whether or not the communication system is sharable among a plurality of processes during a same period of time; and a processor programmed to execute instructions stored in the non-transitory computer-readable storage medium, the instructions causing the processor to:  communicate to and from the another device with use of a plurality of communication systems different from one another; and allocate the communication system to be used by the process, the processor executing the connection method comprising:
identifying the communication system usable by the process to be started to be executed based on the usable communication system information;
determining whether the identified communication system is not sharable and a process in execution that is different from the process to be started to be executed already uses the identified communication system;
determining, as a first determination, whether the type of the process in execution is a predetermined type and the priority level of the process in execution is equal to or lower than the priority level of the process to be started to be executed; 
in response to determining that the first determination is positive, outputting a request for a response from a user of the connection device indicating whether a communication path of the process in execution can be disconnected, and determining, as a second determination, whether to activate the process to be started to be executed based on the response from the user; and
in response to determining that the second determination is positive, activating the process to be started to be executed and releasing the communication path to be used by the process to be started to be executed;
wherein, when there is a change in a configuration in the another device, the processor acquires information to specify the communication system, which is compatible with the another device after the change of the communication system, from a predetermined server device and updates the usable communication system information.  

Allowable Subject Matter
Claims 1-9 are allowed.

Reasons for Allowance
Claims 1-9 are allowed in view of the applicant’s amendments and remarks filed on 03/07/2022 and the examiner’s amendment. The following is an examiner’s statement of reasons for allowance: None of the prior art of record, Sahu (US 2012/02124229), Balasubramanian (US 2008/0311912), Yae (US 2016/0014547), or O’Meara (US 2017/0289810), fairly teaches storing type priority level information, usable communication system information, and sharing propriety information; communicating to and from another device with communication systems that are different from each other; use the usable communication system information to identify a process to be started; determine whether the communication system is not sharable and a currently running process is already using the communication system; determine whether the currently running process is equal to or lower than the priority level of the process to be started; in response to determining that the currently running process is equal to or lower priority, requesting a response from a user of the device to disconnect the currently running process and start the process to be started; in response to activating the process to be started, release the communication path so that the process may be started; wherein if a change in the configuration of the another device occurs, acquiring the communication system which is compatible with the another device from a predetermined server and update the usable communication system information; and in combination with other limitations as set forth in the independent claims.  
	Sahu disclosed assigning a unique priority to each kind of application and a network policy that specifies a difference in priority between a first and second type of application (Paragraphs 47, 54). Sahu also disclosed whether data sessions are shareable (Paragraph 64).
	Balasubramanian disclosed policy tables that show what radio technologies are supported by what devices (Paragraphs 37-38).
	Yae disclosed resources that are not shareable are selected to run based on priority (Paragraph 67).
	O’Meara disclosed alerting a driver about a lower priority application being suspended before activating a higher priority application (Paragraph 56).
However, none of the references alone or in combination fairly teach or suggest the combination of limitations discussed above in regards to the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven C Nguyen whose telephone number is (571)270-5663. The examiner can normally be reached M-F 7AM - 3PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.C.N/Examiner, Art Unit 2451         

/Chris Parry/Supervisory Patent Examiner, Art Unit 2451